DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No. 11,057,680. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are similar in scope and represent a broader variation of previously allowed claims 1, 10 and 15 of U.S. Patent No. 11,057,680.

Dependent Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,057,680. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-10 are similar in scope and represent a broader of previously allowed claims 1-9 of U.S. Patent No. 11,057,680.

Dependent Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,057,680. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-20 are similar in scope and represent a broader variation of previously allowed claims 1-9 of U.S. Patent No. 11,057,680. 


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No. 10,694,254. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are similar in scope and represent a broader variation of previously allowed claims 1, 10 and 15 of U.S. Patent No. 10,694,254.

Dependent Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,694,254. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-10 are similar in scope and represent a broader of previously allowed claims 1-9 of U.S. Patent No. 10,694,254.

Dependent Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,694,254. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-20 are similar in scope and represent a broader variation of previously allowed claims 1-9 of U.S. Patent No. 10,694,254.


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,299,002. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are similar in scope and represent a broader variation of previously allowed claims 1, 10 and 15 of U.S. Patent No. 10,299,002.

Dependent Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,299,002. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-10 are similar in scope and represent a broader variation of previously allowed claims 1-9 of U.S. Patent No. 10,299,002.

Dependent Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,299,002. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-20 are similar in scope and represent a broader variation of previously allowed claims 1-9 of U.S. Patent No. 10,299,002.


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 9,762,965 in view of Besehanic et al. (Pub No US 2013/0290508). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are similar in scope and represent a broader variation of previously allowed claims 1, 9 and 16 of U.S. Patent No. 9,762,965; except for embedding advertisement markers into a media file; and adding the playback time to the multi-file counter to determine a corresponding playback.
Nevertheless, in a similar field of endeavor Besehanic discloses embedding advertisement markers into a media file (Paragraphs [0038] [0057]); and adding the playback time to the multi-file counter to determine a corresponding playback (Paragraphs [0062] [0068] figure 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 9 and 16 of U.S. Patent No. 9,762,965; to incorporate the features above, as taught by Besehanic, for the predictable result of identifying and tracking dedicated advertisement content occurring within the media (Besehanic – paragraph [0038]).

Dependent Claims 2, 5, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,762,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 5, 6 and 10 are similar in scope and represent a broader variation of previously allowed claims 1-8 of U.S. Patent No. 9,762,965.

Dependent Claims 12, 15, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,762,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12, 15, 16 and 20 are similar in scope and represent a broader variation of previously allowed claims 1-8 of U.S. Patent No. 9,762,965.

Dependent Claims 3, 4, 7-9, 13, 14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,762,965 and Besehanic et al. (Pub No US 2013/0290508) in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 3, 4, 7-9, 13, 14 and 17-19 are similar in scope and represent a broader variation of previously allowed claims 1-8 of U.S. Patent No. 9,762,965; except for generating a table based on media segment information that may be advertisements, and implementing segment name and incremented version of the name of said media segments.
Nevertheless, the examiner takes official notice of the fact that it is well known in the art to implement a table based on media segment information that may be advertisements, and implementing segment name and incremented version of the name of said media segments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3, 4, 7-9, 13, 14 and 17-19 of U.S. Patent No. 9,762,965 and Besehanic; to incorporate the features above, as noted by the official notice, for the predictable result of utilizing a known database tracking scheme that allows for monitoring of presented information and using the file name identification to distinguish amounts multiple versions of a file.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423